Citation Nr: 1126625	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 2006, for the grant of a 100 percent rating for diabetes mellitus type I with complications of peripheral neuropathy of all extremities and diabetic retinopathy status post-bilateral intraocular lens implant.

2.  Evaluation of diabetic retinopathy, status post-bilateral intraocular lens implant, rated as 70 percent disabling prior to March 25, 2006.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 until November 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO) in Portland, Oregon and Seattle, Washington.  During the pendency of this appeal, jurisdiction was transferred to the RO in Portland, Oregon.

In November 2002, the Veteran submitted a claim for entitlement to an increased evaluation for diabetes mellitus, and for entitlement to service connection for neuropathy secondary to diabetes mellitus.  In April 2003, he submitted a claim for entitlement to service connection for a bilateral eye disability, secondary to his service-connected diabetes mellitus. 

In a rating decision of May 2003, the RO continued the Veteran's 40 rating for type I diabetes mellitus and established service connection for peripheral neuropathy of all extremities - assigning 10 percent ratings for each extremity.  Additionally, service connection for diabetic retinopathy was granted, and an evaluation of 10 percent was assigned.  The Veteran appealed from this decision - in all respects - in a notice of disagreement received in September 2003.

In an October 2003 rating decision, entitlement to a total rating for individual unemployability was established, effective November 18, 2002.  Ratings for peripheral neuropathy of the upper extremities were increased to 20 percent effective August 15, 2003.

In December 2005, the BVA denied a rating in excess of 40 percent for diabetes mellitus, and remanded other claims for additional development.  Pursuant to a July 2007 joint motion for remand submitted by the appellant and the Secretary of Veterans Affairs, the Board's denial was remanded back to the Board.  In January 2008, the BVA remanded the matter of entitlement to an increased rating for diabetes mellitus, for additional development including an opinion from the Director of Compensation and Pension Services (C&P) with respect to entitlement to an extra-schedular evaluation for diabetic retinopathy.

Based on a July 2008 letter from C&P, in March 2009 the RO granted a 70 percent evaluation for diabetic retinopathy, status post bilateral intraocular lens implant, effective April 23, 2003.  Finally, in July 2009, the RO combined the Veteran's separated evaluations for peripheral neuropathy of all extremities and diabetic retinopathy with his rating for diabetes mellitus type I.  The resulting close out rating left the Veteran with a 100 percent evaluation for diabetes mellitus type I with peripheral neuropathy of all extremities and diabetic retinopathy, status post bilateral intraocular lens implant, effective March 25, 2006.

The period on appeal begins November 18, 2002, the date VA received the Veteran's claim for an increase in the evaluation assigned for his service-connected diabetes mellitus.  The Board notes that, individual unemployability has been granted from November 18, 2002, and thus the Veteran is in receipt of the greatest amount of compensation available without the assignment of special monthly compensation.  In other words, the Veteran's combined evaluation is, paid at the 100 percent rate.  Nonetheless, the issues on appeal come to the Board following their timely appeal, and thus the Board will address them as necessary to assure the Veteran's claim is afforded the due process of law to which it is entitled.

The Veteran was afforded a hearing in June 2005 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  



FINDING OF FACT

Prior to March 25, 2006, diabetes mellitus type I with complications of peripheral neuropathy of all extremities and diabetic retinopathy status post-bilateral intraocular lens implant has been productive of compensable neurologic and visual complications, restriction of strenuous activity and diet, and multiple hypoglycemic episodes requiring care.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 100 percent for diabetes mellitus type I with complications of peripheral neuropathy of all extremities and diabetic retinopathy status post-bilateral intraocular lens implant were met prior to March 25, 2006 (effective date of claim).  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefits sought on appeal.  It is noted that in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefits sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


Factual Background

VA progress notes from June 1997 to November 2002 show that the Veteran received ongoing clinical attention and treatment for several disabilities, including diabetes mellitus.  When seen in October 2000, it was noted that the Veteran had never been hospitalized for diabetic ketoacidosis in the past.  The assessment was of a brittle type 1 diabetic on an insulin pump, doing quite well.  In February 2001, the veteran was seen for follow-up of severe brittle diabetes mellitus for which he wore an insulin pump administering Lispro or Humalog.  It was noted that blood sugar had been recorded as high as 411 and as low as 26.  At the time of his visit, he had a fingerstick blood sugar of 58; he was given several glucose tablets repeatedly before his level rose to 120.  The Veteran was on a low carbohydrate diet and his wife was trying as much as possible to keep him on that diet.  The assessment was severe brittle diabetes mellitus; it was noted that the Veteran had had a difficult time maintaining his blood sugar within a normal range.  He was advised of the danger of low sugar and indicated that he would try to minimize the number of hypoglycemic episodes.  The Veteran also indicated that he would try as hard as possible to stay on his diet and maintain a regular level of exercise.  An October 2002 treatment note reflects a diagnosis of brittle type I diabetes mellitus; it was noted that the veteran was doing well on his current regimen and his last HGB A1c was 6.8.

In August 2002, the Veteran underwent cataract extraction with posterior chamber intraocular lens implant of the left eye.  In February 2003 the Veteran reported waking up with blindness in the left eye.  The condition of his vision slowly improved.

The Veteran was afforded a VA examination in April 2003, at which time it was indicated that he was diagnosed with type I diabetes mellitus in 1965, and he had been on insulin since that time.  He was last hospitalized for his diabetes in 1966.  It was noted that he has been on an insulin pump since 1995.  It was also noted that he had pretty good control right now as far as keeping his blood sugars low, though he does have some episodes of hypoglycemia requiring glucose tablets.  The last episode of hypoglycemia requiring a visit to the emergency room was about two and a half years ago.  No recent diabetic ketoacidosis was reported. No progressive loss of weight or strength was noted.  It was observed that the Veteran does avoid high-sugar foods, but there were no particular limitations of activities specifically from the diabetes, with the exception of the veteran having difficulty typing because of problems with the neuropathy in his hands.  The Veteran indicated that he was typing slower because of problems with the neuropathy in his hands, and he had decreased sensation so that he makes a lot of typing errors.   A recent microalbumin to creatinine ratio had revealed no evidence of diabetic neuropathy, and it was reported that the Veteran saw his primary care provider for diabetes every three months.  

On physical examination, the Veteran was described as an adequately nourished male; he weighed 167 pounds.  The heart had regular rate and rhythm, with normal S1and S2; PMI was not laterally displaced.  The abdomen was nontender and nondistended.  Bowel sounds were present.  No palpable organomegaly or masses were felt.  Extremities were without clubbing, cyanosis, or edema.  Pulses were normal and symmetrical.  No ulcers were noted.  The neurological examination showed cranial nerves II-XII to be grossly intact.  Motor strength was normal and symmetrical.  Deep tendon reflexes were normal and symmetrical.  Babinski's were absent.  Sensory showed the Veteran able to detect the monofilament on both of the toes and fingers bilaterally; however, he stated that it was a more faint sensation at the tips than it was more proximally on the soles or the palms, indicating probable, mild diabetic peripheral neuropathy, and as mentioned, it has been bothersome in his hands, regarding it inhibiting his typing.  Examination was otherwise unremarkable.  The pertinent diagnosis was type I diabetes mellitus, with pretty good control.

Received in June 2003 were treatment records from Portland Diabetes and Endocrinology clinic, dated May 1993 to December 1998, reflecting ongoing clinical evaluation for diabetes mellitus.  During a clinical visit in October 1997, it was noted that the Veteran needed to increase his exercise.  Also received in June 2003 were treatment records from Bend Memorial, dated from November 1998 to October 2002, which show that the Veteran received clinical evaluation and treatment for several disabilities, including type I diabetes mellitus.

VA examination of the eyes in August 2003 indicated uncorrected acuity of 20/30 in the right eye and 20/25 in the left eye.  Vision was correctable, however, to 20/25 on the right and 20/20 on the left.  Goldman visual fields measured an average visual field diameter of subtense of 85 inches in the right eye and 98.25 in the left eye.  Both retinas showed proliferative diabetic retinopathy, with preretinal hemorrhage in the right eye and stable tractional retinal detachment and retinal hole in the left eye.

On VA examination August 2003, the Veteran was on an insulin pump, 10 units per day baseline, but with additional insulin as needed the total daily insulin usage was approximately 30 units.  His last hospitalization for hypoglycemia had been about two summersprior; he had numerous hospitalizations for hypoglycemia prior to that.  The Veteran visited his primary care provider for diabetes about every three months.  He stated that he did not particularly worry about the carbohydrate in his diet, and controlled his diabetes with insulin.  The examiner noted that the Veteran had no symptoms suggestive of diabetic gastroparesis or autonomic neuropathy.

On physical examination, the Veteran was adequately nourished; he weighed 167 pounds.  Extremities showed slight clubbing of the fingers, no cyanosis or edema. Pulses were 1+ and symmetrical.  The neurological examination showed cranial nerves II-XII to be grossly intact.  Motor strength was normal and symmetrical.  Deep tendon reflexes were normal and symmetrical.  The pertinent diagnosis was Type I diabetes mellitus with somewhat brittle control; overall, fairly good control, but some problem with wide variations.

In an August 2003 letter from the Veteran's wife, she indicated that neuropathy of the hands was severe enough that he could not feel what he held and would constantly drop things.

In a letter from the Veteran in September 2003, he stated that he had a "lack of feeling" in both feet, and no feeling at all in the toes or balls of his feet.  He further indicated that he had a lack of feeling in his hands and wrists, causing him to drop glasses of water, forks, and other small objects he attempted to lift.  The Veteran also indicated difficulty recognizing when he was becoming hypoglycemic, and needed assistance to that end from his wife.

At the Veteran's June 2005 hearing before the undersigned, his service representative argued that his symptoms had progressed to a degree that his disability meet the criteria for a 100 percent rating.  The Veteran testified that his symptoms started to increase in severity around 1991; he stated that his doctor started telling him to take less insulin because he was having numerous hypoglycemic unawareness.  The Veteran indicated that he started to see a private endocrinologist; the doctor took him off NPH (also known as isophane insulin or neutral protamine Hagedorn) and his symptoms improved.  The Veteran reported having been placed on a restricted diet over 1 1/2 years ago in order to avoid the possibility of going into hypoglycemic unawareness.  He stated that he experienced hypoglycemic reactions causing him to go to sleep; and noted that his wife gets him going again by giving him some juice and/or putting a glucose tablet under his tongue.  The Veteran indicated that if he walked half a mile, he might have a hypoglycemic reaction.  He testified that his driver's license had been taken away because of hypoglycemic unawareness and the possibility of losing consciousness while driving.

On examination in December 2006, the Veteran had no clubbing, cyanosis or edema of the extremities, and had normal motion and strength.  Neurologic examination revealed cranial nerves II-XII to be grossly intact, motor strength was normal, deep tendon reflexes were normal and symmetrical, and Babinski's sign was absent.  Sensory evaluation indicated deficits on monofilament testing of the distal feet bilaterally, but normal fingers.  There was decreased vibration sense at the ankles bilaterally, though vibration sensation at the wrists was normal.  The Veteran was able to heel and toe walk and the examination was otherwise unremarkable.  The overall diagnosis was of type I diabetes, with hypoglycemic unawareness which limits the Veteran's ability to do physically demanding exercise.  The Veteran also had mild neuropathy of the fingers and feet with some burning pain in the feet at night.  The examiner reported that the Veteran's hypoglycemic awareness deficit was potentially life-threatening in the event of episodes of hypoglycemia.

VA examination of the eyes in May 2007 showed that the Veteran had impaired night vision bilaterally.  There were no incapacitating episodes, and no keratoconus.  Ptosis was present in both eyes, however the pulps were not obscured, or obscured by less than one half.  The final diagnoses was of epiretinal membrane of the left eye, with reduced visual acuity and resulting in difficulty reading fine print.  Both eyes had histories of proliferative diabetic retinopathy with severe pan-retinal photocoagulation, and histories of traction retinal detachment with vitreal adhesions.

In an October 2007 letter to VA, the Veteran indicated that he had been hospitalized five times the prior year due to hypoglycemia.  He reported that he believed the rate of hospitalization would have been much higher had his wife not assisted him in monitoring his blood sugar.

While the medical record continues, the Board notes that the Veteran's diabetes mellitus and associated symptomatology are evaluated as 100 percent disabling effective March 25, 2006.  Thus, evidence relating to symptomatology after this date is of no bearing on the current appeals.

Evaluation of Diabetes

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Veteran's claim for an effective date prior to March 25, 2006 for the award of a 100 percent rating for his service connected diabetes mellitus, is essentially a claim for an increased rating during the period before that date.   In a rating decision of July 2009, the RO closed out other symptomatology of diabetes (i.e. neuropathy of the extremities and bilateral diabetic retinopathy) in place of a 100 rating for diabetes mellitus type I with complications of peripheral neuropathy of all extremities and diabetic retinopathy status post-bilateral intraocular lens implant.  The effective date for such rating, March 25, 2006, was selected as it was the date of the Veteran's third diabetes-related hospitalization in the preceding 12-month period.

Prior to March 25, 2006, diabetes mellitus type I, had been evaluated as 40 percent disabling, effective March 10, 1966.  The disability is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC or Code) 7913 (2010).  Under this Code, a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2010).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Board has reviewed the record and finds that, in spite of the RO's assignment of March 25, 2006 as the date that service-connected diabetes became 100 percent disabling, a 100 percent rating is also warranted for the period on appeal prior to March 25, 2006.  Specifically, the Board notes that the Veteran uses an insulin pump, and as far back as 2003 was injecting a minimum of 10 units daily.  His diabetes was also managed through diet restriction, and limited his ability to perform strenuous activities.  Furthermore, prior to March 2006, the Veteran's peripheral neuropathies and diabetic retinopathy were separately, compensable rated.

With regard to the matter of annual hospitalizations, the Board is aware that prior to August 25, 2006, the record does not reflect that the Veteran had been to a hospital more than three times in a 12 month period.  Nonetheless, the Board finds that the Veteran's overall disability picture was most closely reflected by the rating criteria contemplated by a 100 percent evaluation.  Specifically it has been noted throughout the record that the Veteran has hypoglycemic awareness deficit, and that as a result, he is unable to adequately control his blood sugar.  The Veteran and his wife have testified that hypoglycemic reactions cause him to fall asleep - i.e. become unconscious - and that his wife must administer juice or glucose in order to bring him around.  Such episodes have caused the Veteran's driver's license to be revoked due to the chance that he might lose consciousness while operating a motor vehicle.  Furthermore, the Veteran's hypoglycemic awareness deficit has been described by a VA examiner as potentially "life threatening."
 
The Veteran has been married to his wife since 1983, and for that entire time he has had service-connected diabetes mellitus.  That the Veteran has an attentive spouse who recognizes the symptoms of a hypoglycemic episode, and is able to intervene before hospitalization is necessary should not negatively impact the Veteran's claim.

The Board has reviewed the Veteran's testimony and finds it to be internally consistent, and corroborated by the medical evidence of record.  Accordingly, his statements are credible, and probative as to his current and historical levels of symptomatology.

Based on the foregoing, the Board concludes that the Veteran's diabetes mellitus type I with complications of peripheral neuropathy of all extremities and diabetic retinopathy status post-bilateral intraocular lens implant has been 100 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Diabetic Retinopathy Prior to March 25, 2006

In a rating decision of March 2009, the Veteran's diabetic retinopathy was assessed as 70 percent disabling, effective April 23, 2003.  He appealed that decision and in a July 2009 rating decision, evaluation was closed-out pursuant to a 100 percent grant of diabetes mellitus, effective March 25, 2006.

Pursuant to the above decision, the Board has found that the Veteran's 100 percent evaluation for diabetes is effective prior to March 25, 2006.  As diabetic retinopathy is a compensable complication of the Veteran's diabetes, his 100 percent rating subsumes his entitlement to a separate evaluation for diabetic retinopathy.  38 C.F.R. § 4.119, DC 7913 (2010).  Accordingly, the Board finds that a full grant of entitlement has been established and there remain no further allegations of errors of fact or law for consideration.

Extra Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular ratings is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology.


ORDER

An evaluation of 100 percent for diabetes mellitus type I with complications of peripheral neuropathy of all extremities and diabetic retinopathy status post-bilateral intraocular lens implant is granted prior to March 25, 2006, subject to the controlling regulations applicable to payment of monetary benefit.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


